Citation Nr: 1506031	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right eye blindness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, S.G., and D.G. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified via video conference from the RO in Columbia before the undersigned Acting Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran developed an additional disability of blindness in his right eye after undergoing treatment and surgeries at a VA facility in December 2007. 

2.  The evidence does not reflect that the Veteran sustained right eye blindness as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.

3.  The Veteran provided informed consent prior to treatment which included the risks that eventually occurred and led to his additional disability. 


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 1151 for right eye blindness due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.

The duty to assist was further satisfied by VA examinations in November 2012 and March 2013, during which an examiner conducted physical examinations of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Furthermore, a VA examiner in January 2014 addressed the standard of care given to the Veteran during his VA treatment for the right eye after he reviewed the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Compensation under 38 U.S.C.A. § 1151

The Veteran asserts that compensation is warranted for his symptoms under the provisions of 38 U.S.C.A. § 1151, due to the actions of VA medical personnel in December 2007.  Specifically, the Veteran asserts that his December 2007 glaucoma surgeries (specifically, the Ahmed valve placement and removal surgeries) caused right eye blindness, and have limited his overall visual acuity, with no possibility of future improvement.  He alleges that he was not properly advised of the possible complications of the surgeries, and that the VA medical personnel did not meet their standard of care in treating him. 

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B).

In determining whether an additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Initially, the Board notes that the Veteran's medical records reveal that he received laser treatment for his right eye on two occasions in 1998.  He also underwent trabeculectomies to his right eye in 1998 and most recently in February 2007.  

The Veteran sought treatment from a VA doctor in November 2007.  The ophthalmology note from this visit is the most immediate record of the Veteran's condition prior to the beginning of the treatment at issue here.  The ophthalmologist determined that he had 20/60 vision in his right eye and 20/25 vision in his left eye with correction.  She noted that he was taking cosopt, brimonidine, and travatan medications for both eyes.  She further noted that his intraocular pressure was 31mm in the right eye and 35mm in the left eye.  After reviewing his symptoms and medical history, and noting that the plan was to have intraocular pressure in the right eye in the 13mm to 19mm range and the left eye in the normal range, the doctor fashioned a therapeutic plan to perform an argon laser trabeculoplasty on the left eye and to implant an Ahmed valve in the right eye.

VA medical records from December 2007 show that the Ahmed valve was implanted on December 11, 2007, that the Veteran underwent laser therapy on this eye on December 14, 2014, and, ultimately, that the Ahmed valve was removed on December 31, 2014 following complications from the treatment.  Specifically, the Veteran developed a MRSA infection during this time period.  

Overall, the medical evidence of record and lay statements from the Veteran and other lay witnesses shows that he lost sight in the right eye following the December 2007 surgeries.  Moreover, the November 2012 and March 2013 VA examinations, the Veteran's statements during the November 2014 hearing before the Board, and other lay statements of record show that he is currently blind in the right eye and that he wears an ocular prosthesis.  Thus, the Board finds that the Veteran developed an additional disability following the December 2007 surgeries and treatment at a VA facility. 

Next, the Board addresses the causation requirement.  In June 2009, the Veteran contended that he was blind in his right eye because of the negligence at the VA Medical Center (VAMC) in Charleston, South Carolina where he underwent eye surgery on December 11, 2007.  In a May 2010 notice of disagreement, the Veteran asserted that his right eye blindness was a direct result of a surgery he received through VA.  Likewise, in a May 2011 statement in support of his claim, he alleged that he could not see out of his right eye after an eye patch was removed following eye surgery due to a staph infection and that he was still blind in that eye.  Furthermore, in a September 2011 statement in support of his claim, the Veteran asserted that VA created his problem in the right eye because the operation was messed up.  Likewise, in his substantive appeal form (VA Form 9) received by the Board in March 2012, the Veteran contended that he developed a staph infection overnight after being discharged from the VA hospital and that this type of infection occurs due to unclean and unsterilized instruments and environments.  After reiterating many of the contentions stated above, the Veteran further asserted during the November 2014 Board hearing that he did not sign a consent form which indicated a risk of blindness or provide informed consent for the first December surgery.  Moreover, he stated that he would not have proceeded with the operation if he had known of such a risk because he could see and his vision was not affected even though he had high ocular pressure. 

In January 2014, a VA ophthalmologist, who was not the doctor that performed the Veteran's surgeries in December 2007, provided an opinion specifically addressing whether VA was at fault for the Veteran's additional disability.  After thoroughly reviewing clinic notes from before and after the surgeries and noting that intraocular pressure was higher than 30mm in both eyes prior to the first surgery, the ophthalmologist opined that there was no evidence of carelessness, negligence, lack of skill, error in judgment or fault on part of VA in the sequence of events leading to blindness in the Veteran's right eye.  He concluded that the Ahmed valve placement surgery was performed in a standard, accepted manner without complication.  Furthermore, he stated that VA did not fail to exercise the degree of care expected for a health care provider, and that, in fact, VA took the appropriate steps to both prevent and treat the post-operative infection, which is a known complication for glaucoma surgery.  He opined that the Veteran's outcome was not unforeseeable and that the risk of endophthalmitis varies based on particular studies, but may be as high as 1 or 2 percent in adults, depending on the study.  He noted that the surgery was performed in the superior temporal quadrant which decreases the risk of endophthalmitis compared to being placed inferiorly.  He also noted that had the patient not had the surgery, he almost certainly would have become blind in that eye.  He concluded that postoperative endophthalmitis is a known complication from glaucoma surgery, particularly in the setting of wound dehiscence as in the Veteran's case, and that VA undertook the appropriate steps to attempt to deal with the infection but unfortunately the end-result was blindness. 

The Board notes that the November 2012 and March 2013 VA examiner determined that the Veteran's right eye blindness resulted from an infection due to VA treatment in December 2007; however, this examiner did not address VA's standard of care or whether VA was at fault for his additional disability.  Therefore, this examiner's opinion is afforded less weight than the one provided in January 2014.

The Veteran has also provided his opinion that VA is at fault for his additional disability.  In some instances, laypersons are competent to provide an opinion of a medical nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, since the opinion in this case does involve a technical conclusion regarding the ordinary standard of care and whether it was exercised, the opinion of the January 2014 VA examiner is more probative than the Veteran's lay assertions.  The examiner has expertise, experience, education, and training that the Veteran is not shown to have.  As such, the Veteran's opinion is outweighed by the other evidence of record.

The January 2014 VA ophthalmologist's opinion is the most probative of record, and there is no evidence not already discussed that contradicts the ophthalmologist's conclusions.  Thus, the Board finds that while the Veteran developed right eye blindness following the December 2007 surgeries and subsequent medical treatment, he did not sustain this additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided him treatment.  

The Veteran also does not meet section 1151's requirements in the alternative as the evidence of record shows that his right eye blindness following cataract surgery was caused by a reasonably foreseeable event.  As previously stated, the January 2014 VA ophthalmologist opined that the outcome was not unforeseeable, that endophthalmitis is a known complication in glaucoma surgery patients where wound dehiscence had set, and that the risk of endophthalmitis varied based on particular studies, but could be as high as 1 or 2 percent in adults, depending on the study.  Furthermore, he noted that informed consent was obtained and it included the risks which occurred to the Veteran.  While the Veteran alleged in the November 2014 Board hearing that he did not provide informed consent, the record shows that he signed a consent form on November 26, 2007 for the December 11, 2007 Ahmed valve placement surgery.  He also signed a consent form on December 12, 2007 for laser therapy to his right eye performed on December 14, 2007, and he signed another such form on December 31, 2007 for the Ahmed valve removal surgery performed on the same day.  Each form mentions infection, loss of vision or eye, or blindness as a known risk of treatment or procedure.  Since the Veteran provided informed consent for each surgery and endophthalmitis is a known complication of glaucoma surgery, the evidence is overwhelming that his right eye blindness did not result from an event that was not reasonably foreseeable.

In summary, the evidence of record reflects that right eye blindness was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or was an event that was not reasonably foreseeable.  For that reason, the Board finds that the preponderance of the evidence is against his claim for benefits under 38 U.S.C.A. § 1151.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for right eye blindness is denied. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


